The following opinion was filed April 30, 1918:
KerwiN, J.
A motion for rehearing was made in this case, and we are asked to decide whether the notes of A. C. Gilbert to his father, Warren Gilbert, and referred to in the original opinion in this court, were barred by the statute of limitation. This question was not decided on the former hearing because not necessary, since we held that such notes delivered by Warren Gilbert, during his lifetime, to A. C. Gilbert were a gift to A. O. Gilbert, therefore did not constitute a claim against A. C. Gilbert.
It appears that the question becomes material on settlement of the estate on the question of transfer tax, therefore we are asked to decide it. The last note was dated September 14, 1906, and fell due September 14, 1907, hence was not outlawed even if A. O. Gilbert were a resident of Wisconsin. But more than six years had elapsed from the time the cause of action accrued upon all.the other notes, hence they were barred by the statute of limitation unless the residence of A- C. Gilbert in Minnesota saved them. Warren Gilbert had resided in Wisconsin for more than fifty years *298before bis death and A. C. Gilbert had resided in Minnesota for more than twenty years before Warren Gilbert died.
Sec. 4231, Stats., provides:
“If when the cause of action shall accrue against any person he shall be out of this state such action may be commenced within the terms herein respectively limited after such person shall return or remove to this state.”
This section clearly applies to a nonresident, and where a nonresident is in the state only temporarily and less in the aggregate than the statutory period after the cause of action accrues he cannot avail himself of the statute. Whitcomb v. Keator, 59 Wis. 609, 18 N. W. 469.
If a party in whose favor a cause of action accrues is a resident of the state at the time of the accrual of the cause of action and the debtor is a nonresident,,the statute does not run in favor of the nonresident while he continues to reside out of the state. Nat. Bank v. Davis, 100 Wis. 240, 15 N. W. 1005.
We think the statute above referred to, sec. 4231, controls this case, hence the notes were not barred by the statute of limitation. State v. Nat. Acc. Soc. 103 Wis. 208, 79 N. W. 220; Adkins v. Loucks, 107 Wis. 587, 83 N. W. 934; Arp v. Allis-Chalmers Co. 130 Wis. 454, 110 N. W. 386.
It follows that the notes were a valid subsisting obligation at the time they were surrendered to A. O. Gilbert.
By the Court.-r — The motion for rehearing is denied, without costs.